Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2016/101096 (international filing date: 09/30/2016).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19, 22, 23, 25-27, 33-35, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 line 12 and line 16, both of the phrase “first level of the multi-level cache memory” should be changed to --- first level cache of the multi-level cache memory ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 27 and 35.
Claim 19 line 19, "the first level cache" lacks antecedent basis.  Similar problem appears in claims 27 and 35.
Claim 22 line 2, the phrase “a network traffic ingress/egress manager” should be changed to --- the network traffic ingress/egress manager ---, for consistence in claim language and antecedent basis.  
Claim 23 line 1, "the plurality of instructions" has no antecedent basis.  Similar problem appears in claims 25.
Claim 25 line 9, "the memory buffer" has no antecedent basis.  Similar problem appears in claims 33 and 41.
Claim 25 line 10, the phrase “a location in memory” should be changed to --- a location in the memory ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 33 and 41.
Claim 26 line 2, the phrase “an amount of buffer memory” should be changed to --- an amount of memory buffer ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 34 and 42.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claims 19 and 22, each of these claims recites limitation(s) using “means for, step for, or generic placeholder” to perform various tasks as follow:
“network traffic ingress/egress manager to…copy…; and determine…” (claim 19 lines 4, 5, and 14, respectively)
“cache manager to copy…" (claim 19 line 18)
“network traffic ingress/egress manager to inject” (claim 22 line 2)
These limitations pass the 3-prong analysis set forth in MPEP 2181, hence they are presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for each of these claimed functions.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for these generic placeholders.
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:

         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 27 recites in the preamble “computer-readable storage media” that does not exclude the embodiments of "signal" per se or "carrier wave", and therefore it is directed to non-statutory subject matter.  It is suggested that the “computer-readable storage media” be changed to --- non-transitory computer-readable storage media --- to overcome the rejection.  Similar problem appears in claims 28-34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 24, 27-29, 32, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over MAURICE et al. (US 20160117246 A1, hereinafter MAURICE), in view of Wang et al. (US 20160188474 A1, hereinafter Wang).

Regarding claim 19, MAURICE teaches a network computing device for managing paravirtual network device queues and memory of the network computing device, the network computing device comprising (in general, see fig. 3a/b/c and at least corresponding paragraph 7, see also fig. 1-2 and corresponding paragraphs for additional relevant information):
a network traffic ingress/egress manager to (see fig. 1, network devices and operating components):
copy at least a portion of a network packet received by the network computing device to a last level cache of a multi-level cache memory allocated to a processor of the network computing device (see at least para. 7, e.g. it can either be the example shown in fig. 3b or 3c, for a write operation, cache line to be written onto L3, and for a read operation, cache line to be read from RAM 18 then write onto L3, L2, and L1 for retrieval), 

wherein one of the processor cores has been assigned to a host of the network computing device (see at least para. 7 and/or para. 19, e.g. can be seen as the sender or the receiver, and can also be seen as the VMM that monitors the VMs),
wherein one or more of the other processor cores have each been assigned to a corresponding virtual machine instance of a plurality of virtual machine instances presently executing on the network computing device (see at least para. 7, e.g. “The sender virtual machine is depicted as using at least one core 312 of the multicore CPU 310. The receiver virtual machine 314 is depicted as using at least one core 314 of the multicore CPU 310”), and 
wherein the multi-level cache memory includes a first level of the multi-level cache memory allocated to the processor core assigned to the host (see at least para. 7, e.g. L1 of L1-2-3).
MAURICE differs from the claim, in that, it does not specifically disclose determine a virtual machine instance of the plurality of virtual machine instances is to process the portion of the received network packet, wherein the multi-level cache memory additionally includes a first level of the multi-level cache memory allocated to a corresponding processor core of the determined virtual machine instance; and a cache manager to copy the portion of the received network packet from the last level cache to the first level cache allocated to the corresponding processor core assigned to the determined virtual machine instance; which are well known in the art and commonly used for effectively reducing memory copy overhead.
Wang, for example, from the similar field of endeavor, teaches mechanisms of (i) determine a virtual machine instance of the plurality of virtual machine instances is to process the portion of the received network packet (in general, see both figures 4a and 4b and their corresponding paragraphs, in particular, see para. 69 and 71, e.g. at a point of the process of fig. 4b, L3 cache agent 428 checks to see if a copy of cacheline 426 is present in L3 cache 108 as a “modified” or a “shared” version), (ii) wherein the multi-level cache memory additionally includes a first level of the multi-level cache memory allocated to a corresponding processor core of the determined virtual machine instance (see fig. 4a and 4b, e.g. in both figures, the VM1 and VM2 both have multi-level cache include L1, L2, and L3 caches); and (iii) a cache manager to copy the portion of the received network packet from the last level cache to the first level cache allocated to the corresponding processor core assigned to the determined virtual machine instance (see at least para. 63-64, e.g. cacheline 426 copied from L3 to L1); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Wang into the method of MAURICE for effectively reducing memory copy overhead.

Regarding claim 20, MAURICE in view of Wang teaches the host comprises
one of a host operating system or a host hypervisor.  (MAURICE, see at least para. 7, e.g. CPU 310)

Regarding claim 21, MAURICE in view of Wang teaches the last level cache comprises a portion of the multi-level cache memory shared between the host and 

Regarding claim 24, MAURICE teaches to copy the received portion of the network packet to the last level cache comprises to copy the portion of the received network packet to a memory bus, wherein the memory bus is shared between the each of the plurality of processor cores. (MAURICE, see at least para. 18, e.g. memory bus)
MAURICE differs from the claim, in that, it does not specifically disclose descriptor ring; which is well known in the art and commonly used for effectively reducing memory copy overhead.
Wang, for example, from the similar field of endeavor, teaches mechanisms of using descriptor ring (see at least para. 37, e.g. interconnect 110 may be buses or ring); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Wang into the method of MAURICE for effectively reducing memory copy overhead.

Regarding claims 27, 28, 29, and 32, these claims are rejected for the same reasoning as claims 19, 20, 21, and 24, respectively, except each of these claims is in computer-readable storage media claim format.
To be more specific, MAURICE in view of Wang also teaches a same or similar apparatus with computer-readable storage media (MAURICE, see at least fig. 1), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 35, 36, 37, and 40, these claims are rejected for the same reasoning as claims 19, 20, 21, and 24, respectively, except each of these claims is in method claim format.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 23 would be allowable because it depends from claim 22.
Claim 25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 26 would be allowable because it depends from claim 22.
Claims 30, 31, 33, and 34 would be allowable for the same reasoning as claims 22, 23, 25, and 26, respectively.
Claims 38, 39, 41, and 42 would be allowable for the same reasoning as claims 22, 23, 25, and 26, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465